In re New Orleans Exhibit Hall Auth.;— Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial; to the Court of Appeal, Fourth Circuit, No. 93CA-0755; Parish of Orleans, Civil District Court, No. 92-4155.
Granted. It appearing that relator’s petition to intervene was denied by order of a single judge of the court of appeal, it is ordered that the denial be set aside and this case remanded to the court of appeal for consideration of applicant’s motion by a 3-judge panel. La. Const, art. V, section 8(A) and (B); Johnson v. Fireman’s Fund Ins. Co., 623 So.2d 1318 (1993). Any application for a stay order should be addressed to the court of appeal.
CALOGERO, C.J., not on panel.